Exhibit 10.2

 

PROMISSORY NOTE

 

July 1, 2005

 

1. Amount; Obligation to Pay; Interest Rate. FOR VALUE RECEIVED, as hereinafter
set forth and at the times hereinafter stated, TTSI Holdings Inc., an Indiana
corporation (the “Maker”), whose mailing address is P.O. 421078, Indianapolis,
Indiana 46242, promises to pay to the order of Segmentz, Inc. (the “Payee”),
whose mailing address is 18302 Highwoods Preserve Parkway, Tampa, Florida 33647,
the principal amount of $105,000.

 

2. Asset Purchase Transaction. This Note is issued in connection with that
certain Asset Purchase Agreement between Maker and Payee of even date herewith
(the “Asset Purchase Agreement”).

 

3. Interest Rate. Interest shall accrue on the unpaid principal balance of this
Note from the date of issuance until paid in full at the rate of six percent
(6%) per year, calculated on a 365 day year, provided, however, that upon an
Event of Default interest shall accrue as provided in Paragraph 8 hereof

 

4. Security. Maker’s obligations under this Note are secured by the grant of a
security interest in Maker’s accounts receivable and in the assets acquired by
Maker in the transactions set forth in the Asset Purchase Agreement, pursuant to
the terms of a security agreement dated even herewith between Maker and Payee.

 

5. Terms. This Note shall be paid in 60 equal monthly payments of principal and
interest, commencing on July 1, 2006 and continuing monthly thereafter until the
final payment on June 1, 2011 (the “Maturity Date”). Maker may prepay all or any
part of interest or principal without penalty.

 

6. Place of Payment; Holidays. All payments on this Note shall be made to Payee
at the address stated above, or at such other address as Payee shall designate
in writing. If the prescribed date of payment of any of the principal or
interest hereon is a Saturday, Sunday or legal holiday, such payment shall be
due on the next succeeding business day.

 

7. Events of Default and Acceleration. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder: (i) Maker’s failure to
pay timely any amount due hereunder; or (ii) bankruptcy, reorganization,
insolvency or liquidation proceedings or other proceedings for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against Maker and, if instituted against Maker, Maker shall by any action or
answer approve of, consent to or acquiesce in any such proceedings or admit the
material allegations of, or default in answering a petition filed in any such
proceeding or such proceedings shall not be dismissed within ninety (90)
calendar days thereafter; or (iii) any breach by Maker of any of the terms of
this Note, the Security Agreement, the Asset Purchase Agreement, or any of the
documents or agreements executed in connection with the transactions set forth
therein. If any such Event of Default occurs, Payee may, then or at any time
thereafter, at its option, accelerate maturity and cause the entire unpaid
principal balance of this Note, with interest, fees and charges accrued hereon,
to become immediately due and payable. If Payee waives Payee’s



--------------------------------------------------------------------------------

right to accelerate maturity as a result of an Event of Default hereunder,
either one or more time or repeatedly, nevertheless Payee shall not be deemed to
have waived the right to require strict compliance with the terms of this Note
thereafter.

 

8. Interest After Event of Default, Acceleration or Maturity. Upon an occurrence
of an Event of Default hereunder, the entire unpaid balance of said principal
sum and interest then accrued shall bear interest, while such Event of Default
continues both before and after judgment, at twelve percent (12%) per year on
the unpaid balance until paid, calculated on a 365 day year.

 

9. Attorney’s Fees and Expenses. In the event that Payee or other holder of this
Note brings suit hereon, or employs an attorney or incurs expenses to compel
payment of this Note or any portion of the indebtedness evidenced hereby, or to
cure any Event of Default under this Note, whether through suit, probate,
insolvency, reorganization, bankruptcy or any other legal or informal
proceeding, the Maker agrees additionally to pay all reasonable attorney’s fees,
court costs and other reasonable expenses thereby incurred by Payee or other
holder of this Note.

 

10. Waiver. Except as may be required by law, Maker hereby expressly (i) waives
all protest, notice of protest, demand for payment, presentment for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
notice of dishonor, bringing of suit, and diligence in taking any action to
collect any amounts called for hereunder and in the handling of properties,
rights or collateral at any time existing in connection herewith; (ii) consents
to and waives notice of any one or more renewals, extensions or modifications of
this Note, whether made to or in favor of the Maker or any other person or
persons, regardless whether such renewal, extension or modification modifies the
terms, interest rate or time for payment of the Note and regardless of the
length of term of the renewal, extension or modification; (iii) consents to and
waives notice of any substitution, exchange or release of any security hereafter
given for this Note; (iv) consents to and waives notice of the release of any
party primarily or secondarily liable hereon; (v) consents to and waives notice
of any other indulgences, none of which shall otherwise affect the liability of
any of said parties for the indebtedness evidenced by this Note; and (vi) agrees
that it will not be necessary for Payee, in order to enforce payment of this
Note, first to institute suit against or to exhaust Payee’s remedies against
Maker or any other party liable hereunder, or to proceed against any other
security for this Note.

 

11. Parties in Interest. This Note may not be assigned by Maker or Payee without
the prior written consent of the other party. This Note will be binding in all
respects upon Maker and inure to the benefit of Payee and its permitted
successors and assigns.

 

12. Definitions. The terms “Maker” and “Payee” and other nouns and pronouns
include the singular and/or the plural, as appropriate. The terms “Maker” and
“Payee” also include their respective heirs, personal representatives, permitted
successors and assigns. The term “Payee” includes subsequent permitted holders
of this Note. Where the Maker is a partnership or joint venture, the term
“Maker” also includes each partner or joint venturer in such party’s personal
capacity.

 

13. Choice of Law; Venue. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in

 

2



--------------------------------------------------------------------------------

accordance with the internal laws of the State of Florida, without regard to the
principles of conflicts of law thereof. Each party agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in Orange
County, Florida. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Orange County, Florida
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Note or the transactions
contemplated hereby. If any party shall commence a proceeding to enforce any
provisions of this Note, then the prevailing party in such proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such proceeding.

 

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given one (1) business
day after receipt, or, if sent by facsimile, upon receipt of a confirmation of
delivery.

 

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, Maker has executed this Note effective as of the date first
set forth above.

 

MAKER:

TTSI Holdings Inc.

Paul Temple

President

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

3